              Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 1 of 28




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


MATTHEW LOMBARDI on behalf of himself                Civil Case No.: ___________________
and all others similarly situated,

                        Plaintiff(s),                              CIVIL ACTION

                      -against-                           CLASS ACTION COMPLAINT
                                                                    AND
                                                           DEMAND FOR JURY TRIAL

DYNAMIC RECOVERY SOLUTIONS, LLC;
JEFFERSON CAPITAL SYSTEMS, LLC; and
JOHN DOES 1-25,

                        Defendant(s).

         Plaintiff, MATTHEW LOMBARDI (hereinafter "LOMBARDI" or “Plaintiff”) on behalf

of himself and all others similarly situated (hereinafter “Plaintiffs”) by and through her

undersigned attorneys, alleges against the above-named Defendants, DYNAMIC RECOVERY

SOLUTIONS, LLC (“DRS”); JEFFERSON CAPITAL SYSTEMS, LLC (hereinafter "JCS"),

and John Does 1-25, collectively (“Defendants”) their employees, agents, and successors the

following:



                                   PRELIMINARY STATEMENT

    1.        Plaintiff brings this action for damages and declaratory and injunctive relief arising

         from the Defendants’ violation of 15 U.S.C. § 1692 et seq., the Fair Debt Collection

         Practices Act (hereinafter “FDCPA”), which prohibits debt collectors from engaging in

         abusive, deceptive and unfair practices.
          Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 2 of 28




                                  JURISDICTION AND VENUE

2.        This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331. This is an

     action for violations of 15 U.S.C. § 1692 et seq.

3.        Venue is proper in this district under 28 U.S.C. §1391(b)(2) because the acts and

     transactions that give rise to this action occurred, in substantial part, in this district.



                                             DEFINITIONS

4.        As used in reference to the FDCPA, the terms “creditor,” “communication”

     “consumer,” “debt,” and “debt collector” are defined in § 803 of the FDCPA and 15

     U.S.C. § 1692a.



                                              PARTIES

5.        The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt collection

     practices provides for the initiation of court proceedings to enjoin violations of the

     FDCPA and to secure such equitable relief as may be appropriate in each case.

6.        Plaintiff, LOMBARDI, is a natural person and a resident of New York County,

     State of New York, and is a “Consumer” as defined by 15 U.S.C. § 1692a(3).

7.        DRS is a foreign limited liability company with its principal place of business at 135

     Interstate Blvd., Greenville, South Carolina 29615.

8.        Upon information and belief, Defendant DRS uses the mail, telephone, and

     facsimile and regularly engages in business the principal purpose of which is to attempt

     to collect debts alleged to be due another.
           Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 3 of 28




9.         Defendant DRS is a “Debt Collector” as that term is defined by 15 U.S.C.

     §1692(a)(6).

10.        JCS is a foreign limited liability company with its principal place of business at 16

     McLeland Road, Saint Cloud, Minnesota 56303.

11.        Upon information and belief, Defendant JCS uses the mail, telephone, and facsimile

     and regularly engages in business the principal purpose of which is to attempt to collect

     debts alleged to be due another.

12.        Defendant JCS is a “Debt Collector” as that term is defined by 15 U.S.C.

     §1692(a)(6).

13.        John Does 1-25, are fictitious names of individuals and businesses alleged for the

     purpose of substituting names of defendants whose identities will be disclosed in

     discovery and should be made parties to this action



                               CLASS ACTION ALLEGATIONS

14.        Plaintiff brings this action as a class action, pursuant to Rule 23 of the Federal Rules

     of Civil Procedure (hereinafter “FRCP”), on behalf of himself and all consumers and

     their successors in interest (the “Class”), who were sent debt collection letters and/or

     notices from DRS and/or JCS, which are in violation of the FDCPA, as described in this

     Complaint.

15.        This Action is properly maintained as a statewide class action. The Class consists

     of:

                     All New York consumers who were sent an initial
                     collection letter and/or notice from DRS and/or JCS,
                     attempting to collect debt(s) allegedly owed to another,
       Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 4 of 28




                   which included the alleged conduct and practices described
                   herein.

                  The class definition may be subsequently modified or refined.

                  The Class period begins one year to the filing of this Action.

16.    The Class satisfies all the requirements of Rule 23 of the FRCP for maintaining a

  class action:

17.    Upon information and belief, the Class is so numerous that joinder of all members is

  impracticable because there are hundreds and/or thousands of persons who were sent debt

  collection letters and/or notices from Defendants that violate specific provisions of the

  FDCPA. Plaintiff is complaining of a standard form letter and/or notice that is sent to

  hundreds of persons;

18.    There are questions of law and fact which are common to the Class and which

  predominate over questions affecting any individual Class member. These common

  questions of law and fact include, without limitation:

      a.     Whether Defendants violated various provisions of the FDCPA;

      b.     Whether Plaintiff and the Class have been injured by Defendants’ conduct;

      c.     Whether Plaintiff and the Class have sustained damages and are entitled to

             restitution as a result of Defendants’ wrongdoing and if so, what is the proper

             measure and appropriate statutory formula to be applied in determining such

             damages and restitution; and

      d.     Whether Plaintiff and the Class are entitled to declaratory and/or injunctive

             relief.

19.    Plaintiff’s claims are typical of the Class, which all arise from the same operative

  facts and are based on the same legal theories.
       Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 5 of 28




20.    Plaintiff has no interest adverse or antagonistic to the interest of the other members

  of the Class.

21.    Plaintiff will fairly and adequately protect the interest of the Class and has retained

  experienced and competent attorneys to represent the Class.

22.    A Class Action is superior to other methods for the fair and efficient adjudication of

  the claims herein asserted. Plaintiff anticipates that no unusual difficulties are likely to be

  encountered in the management of this class action.

23.    A Class Action will permit large numbers of similarly situated persons to prosecute

  their common claims in a single forum simultaneously and without the duplication of

  effort and expense that numerous individual actions would engender. Class treatment

  will also permit the adjudication of relatively small claims by many Class members who

  could not otherwise afford to seek legal redress for the wrongs complained of herein.

  Absent a Class Action, class members will continue to suffer losses of statutory protected

  rights as well as monetary damages. If Defendant’s conduct is allowed proceed without

  remedy they will continue to reap and retain the proceeds of their ill-gotten gains.

24.    Defendants have acted on grounds generally applicable to the entire Class, thereby

  making appropriate final injunctive relief or corresponding declaratory relief with respect

  to the Class as a whole.



                               FACTUAL ALLEGATIONS

25.    On or before February 23, 2021, Plaintiff allegedly incurred a financial obligation to

  Paypal, Inc. (“Paypal”).
       Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 6 of 28




26.    The Paypal obligation arose out of a transaction in which money, property,

  insurance or services, which are the subject of the transaction, are primarily for personal,

  family or household purposes.

27.    The Paypal obligation arose out of a transaction, which was for non-business

  purposes.

28.    Paypal is a “creditor” as define by 15 U.S.C. § 1692a(4).

29.    The Paypal obligation is a “debt” as defined by 15 U.S.C § 1692a(5).

30.    Plaintiff at all times relevant to this lawsuit was a “consumer” as that term is defined

  by 15 U.S.C. §1692a(3).

31.    Plaintiff does not owe the Paypal obligation.

32.    On or before February 23, 2021, JCS purchased the Paypal obligation for the

  purpose of collection.

33.    At the time JCS purchased the Paypal obligation for the purpose of collection, such

  obligation was past due.

34.    At the time JCS purchased the Paypal obligation for the purpose of collection, such

  obligation was in default.

35.    JCS paid less than $275.00 for the purchase of the Paypal obligation.

36.    JCS paid less than $200.00 for the purchase of the Paypal obligation.

37.    JCS paid less than $150.00 for the purchase of the Paypal obligation.

38.    On or before February 23, 2021 JCS placed the Paypal obligation with DRS for the

  purpose of collection.

39.    At the time JCS placed the Paypal obligation with DRS for the purpose of

  collection, such obligation was past due.
       Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 7 of 28




40.    At the time JCS placed the Paypal obligation with DRS for the purpose of

  collection, such obligation was in default.

41.    On or about February 23, 2021, DRS caused to be mailed to Plaintiff an initial letter

  concerning the Paypal obligation. A copy of said letter is annexed hereto as Exhibit A,

  except that the undersigned attorney has, in accordance with Fed. R. Civ. P. 5.2 partially

  redacted the financial account numbers in an effort to protect Plaintiff’s privacy.

42.    The February 23, 2021 letter to Plaintiff stated in part:




43.    The February 23, 2021 letter to Plaintiff further stated in part:          “The above

  referenced account has been placed in our office for collection.”

44.    The February 23, 2021 letter further stated in part:




45.    Upon receipt, Plaintiff read the February 21, 2021 letter.

46.    Within the period beginning on the day one year prior to the date this Complaint is

  filed to the present, DRS sent collection letters attempting to collect debts to more than 40

  consumers residing within the State of New York similar to the letter annexed hereto as

  Exhibit A.

47.    LOMBARDI was born after January 1, 1900.

48.    Paypal was not in existence on January 1, 1900.
        Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 8 of 28




49.     LOMBARDI did not make any payment regarding the Paypal obligation on January 1,

  1900.

50.     LOMBARDI never made a payment regarding the Paypal obligation.

51.     On March 11, 2021, and in accordance with 15 U.S.C. 1692g(b), Plaintiff’s attorney

  sent a letter to DRS disputing the Paypal obligation, and requesting verification thereof. A

  copy of said letter is annexed hereto as Exhibit B, except that the undersigned attorney

  has, in accordance with Fed. R. Civ. P. 5.2 partially redacted the financial account

  numbers in an effort to protect Plaintiff’s privacy.

52.     Neither Plaintiff nor Plaintiff’s attorney mailed the March 11, 2021 letter to JCS.

53.     Plaintiff never received a response from DRS to the March 11, 2021 letter.

54.     On April 2, 2021, JCS caused to be mailed to Plaintiff c/o Plaintiff’s attorney an

  initial letter concerning the Paypal obligation. A copy of said letter is annexed hereto as

  Exhibit C, except that the undersigned attorney has, in accordance with Fed. R. Civ. P.

  5.2 partially redacted the financial account numbers in an effort to protect Plaintiff’s

  privacy.

55.     Upon receipt of the April 2, 2021 letter, Plaintiff’s attorney immediately forwarded

  it to Plaintiff.

56.     Upon receipt, Plaintiff read the April 2, 2021 letter.

57.     The April 2, 2021 letter stated the following, in relevant part:
       Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 9 of 28




58.    The April 2, 2021 letter further stated the following, in relevant part:




59.    The April 2, 2021 letter further stated the following, in relevant part: “THIS

  COMMUNICATION IS FROM A DEBT COLLECTOR.”

60.    The April 2, 2021 letter failed to provide the proper notice pursuant to Section

  1692g(a)(3).

61.    The April 2, 2021 letter failed to provide the proper notice pursuant to Section

  1692g(a)(4).

62.    The April 2, 2021 letter failed to provide the proper notice pursuant to Section

  1692g(a)(5).

63.    Within the period beginning on the day one year prior to the date this Complaint is

  filed to the present, DRS sent collection letters attempting to collect debts to more than 40
      Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 10 of 28




  consumers residing within the State of New York similar to the letter annexed hereto as

  Exhibit C.

64.        Defendants’ actions as described herein are part of a pattern and practice used to

  collect consumer debts.

65.        Defendants’ could have taken the steps necessary to bring its actions within

  compliance with the FDCPA, but neglected to do so and failed to adequately review its

  actions to ensure compliance with the law.



                     POLICIES AND PRACTICES COMPLAINED OF

66.        It is DRS’ policy and practice to send initial written collection communications, in

  the form annexed hereto as Exhibit A that violate the FDCPA, by inter alia:

      a.        Using false representations of the amount of the debt;

      b.        Using false, deceptive or misleading representations or means in connection

                with the collection of any debt;

      c.        Using unfair or unconscionable means to collect or attempt to collect any

                debt;

      d.        Failing to provide the consumer with a proper notice pursuant to 15

                U.S.C. §1692g(a)(1);

      e.        Depriving consumers of their right to receive the necessary and accurate

                information as to the true amount of the alleged debt;

      f.        Depriving consumers of their right to receive the informational content as to

                amount of potential additional costs;
           Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 11 of 28




       g.       Depriving consumers of their right to receive the necessary and accurate

                information as to the true character, amount, and legal status of the alleged

                debt; and

       h.       Causing consumers to suffered a risk of economic injury.


67.        It is JCS’ policy and practice to send initial written collection communications, in

  the form annexed hereto as Exhibit C that violate the FDCPA, by inter alia:

      a.        Using false representations of the amount of the debt;

      b.        Using false, deceptive or misleading representations or means in connection

                with the collection of any debt;

      c.        Using unfair or unconscionable means to collect or attempt to collect any

                debt;

      d.        Failing to provide the consumer with a proper notice pursuant to 15

                U.S.C. §1692g(a)(1);

      e.        Failing to provide the consumer with a proper notice pursuant to 15

                U.S.C. §1692g(a)(3);

      f.        Failing to provide the consumer with a proper notice pursuant to 15

                U.S.C. §1692g(a)(4);

      g.        Failing to provide the consumer with a proper notice pursuant to 15

                U.S.C. §1692g(a)(5);

      h.        Depriving consumers of their right to receive the necessary and accurate

                information as to the true amount of the alleged debt;

      i.        Depriving consumers of their right to receive the informational content as to

                amount of potential additional costs;
           Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 12 of 28




      j.         Depriving consumers of their right to receive the necessary and accurate

                 information as to the true character, amount, and legal status of the alleged

                 debt; and

      k.     Causing consumers to suffered a risk of economic injury.



                                             COUNT I

           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. § 1692e et seq.


68.        Plaintiff repeats the allegations contained in paragraphs 1 through 67 as if the same

  were set forth at length herein.

69.        Collection letters and/or notices such as those sent by Defendants are to be

  evaluated by the objective standard of the hypothetical “least sophisticated consumer.”

70.        Defendants violated 15 U.S.C. § 1692 et seq. of the FDCPA in connection with its

  communications to Plaintiff and others similarly situated.

71.        15 U.S.C. § 1692e prohibits a debt collector from using false, deceptive or

  misleading representation or means in connection with the collection of any debt.

72.        Defendants violated 15 U.S.C. § 1692e of the FDCPA by using false, deceptive,

  misleading representations and means in connection with its attempts to collect the

  alleged debt from Plaintiff and others similarly situated.

73.        15 U.S.C. § 1692e(2)(A) prohibits a debt collector from falsely representing the

  amount of any debt.
      Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 13 of 28




74.    DRS violated 15 U.S.C. § 1692e(2)(A) by stating in the February 23, 2021 letter:

  “Total Outstanding Balance: $275.00” or “Charge-off Balance: $275.00” as Plaintiff did

  not owe $275.00.

75.    JCS violated 15 U.S.C. § 1692e(2)(A) by stating in the April 2, 2021 letter:

  “Amount of the Debt: $275.00” as Plaintiff did not owe $275.00.

76.    15 U.S.C. § 1692e(10) prohibits a debt collector from using any false representation

  or deceptive means to collect or attempt to collect any debt.

77.    DRS violated 15 U.S.C. § 1692e(10) by stating in the February 23, 2021 letter:

  “Total Outstanding Balance: $275.00” or “Charge-off Balance: $275.00” as Plaintiff did

  not owe $275.00.

78.    DRS violated 15 U.S.C. § 1692e(10) by stating in the February 23, 2021 letter:

  “Date of Last Payment: 01/01/1900” as Plaintiff never made any payment related to the

  Paypal obligation.

79.    DRS violated 15 U.S.C. § 1692e(10) by stating in the February 23, 2021 letter:

  “Date of Last Payment: 01/01/1900” as Plaintiff was born after January 1, 1900.

80.    DRS violated 15 U.S.C. § 1692e(10) by stating in the February 23, 2021 letter:

  “Date of Last Payment: 01/01/1900” as Paypal was not in existence on January 1, 1900.

81.    JCS violated 15 U.S.C. § 1692e(10) by stating in the April 2, 2021 letter: “Amount

  of the Debt”: $275.00” as Plaintiff did not owe $275.00.

82.    JCS violated 15 U.S.C. § 1692e(10) by stating in the April 2, 2021 letter: “Based on

  your stated dispute we have ceased collection of your account. Our records indicate that

  we are not reporting this account to the credit reporting agencies.”

83.    The April 2, 2021 letter can be read to have or more meanings:
      Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 14 of 28




            a. Although JCS ceased collection of Plaintiff’s account, DRS
               could still pursue collection;

            b. Since JCS ceased collection of Plaintiff’s account, DRS
               would not pursue collection;

            c. Although JCS ceased collection of Plaintiff’s account,
               another debt collector other than DRS could still pursue
               collection;

            d. Since JCS ceased collection of Plaintiff’s account, no debt
               collector would pursue collection;

            e. Although JCS would not report Plaintiff’s account to the
               credit reporting agencies, DRS could still report Plaintiff’s
               account;

            f. Although JCS would not report Plaintiff’s account to the
               credit reporting agencies, another debt collector other than
               DRS could still report Plaintiff’s account;

            g. Since JCS would not report Plaintiff’s account to the credit
               reporting agencies, DRS could not report Plaintiff’s
               account;

            h. Since JCS would not report Plaintiff’s account, no debt
               collector could report Plaintiff’s account;

            i. Since JCS ceased collection of Plaintiff’s account, Plaintiff
               no longer owed the alleged debt;

            j. Plaintiff still owed the alleged debt, but JCS would no
               longer pursue collection.

84.   At least one of the above meanings in the April 2, 2021 letter is inaccurate.
      Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 15 of 28




                                         COUNT II

        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. § 1692f et seq.


85.    Plaintiff repeats the allegations contained in paragraphs 1 through 84 as if the same

  were set forth at length herein.

86.    15 U.S.C. § 1692f(1) prohibits a debt collector from using unfair or unconscionable

  means to collect or attempt to collect any debt including the collection of any

  amount…unless such amount is authorized by the agreement creating the debt…

87.    DRS violated 15 U.S.C. § 1692f(1) by stating in the February 23, 2021 letter: “Total

  Outstanding Balance: $275.00” or “Charge-Off Balance: $275.00” as there is no

  agreement wherein Plaintiff owes $275.00.

88.    JCS violated 15 U.S.C. § 1692g(a)(1) by stating in the April 2, 2021 letter: “Amount

  of the Debt: $275.00” as there is no agreement wherein Plaintiff owes $275.00.



                                        COUNT III

        VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. § 1692g et seq.


89.    Plaintiff repeats the allegations contained in paragraphs 1 through 88 as if the same

  were set forth at length herein.

90.    15 U.S.C. § 1692g requires certain notices to be in the initial communication to the

  consumer.

91.    15 U.S.C. § 1692g(a) requires that the initial communication contain the following

  notices, in relevant part:
      Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 16 of 28




         (1) the amount of the debt;

         ***

         (3) a statement that unless the consumer, within thirty days after receipt of the
         notice, disputes the validity of the debt, or any portion thereof, the debt will be
         assumed to be valid by the debt collector;

         (4) a statement that if the consumer notifies the debt collector in writing within
         the thirty-day period that the debt, or any portion thereof, is disputed, the debt
         collector will obtain verification of the debt or a copy of a judgment against the
         consumer and a copy of such verification or judgment will be mailed to the
         consumer by the debt collector; and

         (5) a statement that, upon the consumer’s written request within the thirty-day
         period, the debt collector will provide the consumer with the name and address of
         the original creditor, if different from the current creditor.

92.    DRS violated 15 U.S.C. § 1692g(a)(1) by stating in the February 23, 2021 letter:

  “Total Outstanding Balance: $275.00” or “Charge-Off Balance: $275.00” as Plaintiff did

  not owe $275.00.

93.    JCS violated 15 U.S.C. § 1692g(a)(1) by stating in the April 2, 2021 letter: “Amount

  of the Debt: $275.00” as Plaintiff did not owe $275.00”.

94.    JCS violated 15 U.S.C. § 1692g(a)(3) as the April 2, 2021 letter failed to contain the

  proper notice.

95.    JCS violated 15 U.S.C. § 1692g(a)(4) as the April 2, 2021 letter failed to contain the

  proper notice.

96.    JCS violated 15 U.S.C. § 1692g(a)(5) as the April 2, 2021 letter failed to contain the

  proper notice.

97.    Plaintiff suffered an informational injury due to Defendants’ violation of 15 U.S.C.

  § 1692 of the FDCPA in connection with its communications to Plaintiff.
               Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 17 of 28




    98.        Plaintiff suffered a risk of economic injury due to Defendants’ violation of 15

       U.S.C. § 1692 of the FDCPA in connection with its communications to Plaintiff.

    99.        Congress enacted the FDCPA in part to eliminate abusive debt collection practices

       by debt collectors.

    100.       Plaintiff and others similarly situated have a right to free from abusive debt

       collection practices by debt collectors.

    101.       Plaintiff and others similarly situated have a right to receive proper notices

       mandated by the FDCPA.

    102.       Plaintiff and others similarly situated were sent letters, which have the propensity to

       affect their decision-making with regard to the debt.

    103.       Plaintiff and others similarly situated have suffered harm as a direct result of the

       abusive, deceptive and unfair collection practices described herein.

    104.       Plaintiff has suffered damages and other harm as a direct result of Defendants’

       actions, conduct, omissions and violations of the FDCPA described herein.

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

                 (a)     Declaring that this action is properly maintainable as a Class Action and

certifying Plaintiff as Class representative and, Joseph K. Jones, Esq., and Benjamin J. Wolf,

Esq. as Class Counsel;

                 (b)     Issuing a preliminary and/or permanent injunction restraining Defendants,

their employees, agents and successors from, inter alia, engaging in conduct and practices that

are in violation of the FDCPA;

                 (c)     Issuing a declaratory Order requiring Defendants to make corrective

disclosures;
             Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 18 of 28




                (d)     Awarding Plaintiff and the Class statutory damages;

                (e)     Awarding Plaintiff and the Class actual damages;

                (f)     Awarding Plaintiff costs of this Action, including reasonable attorneys’

fees and expenses;

                (g)     Awarding pre-judgment interest and post-judgment interest; and

              (h)    Awarding Plaintiff and the Class such other and further relief as this Court
may deem just and proper.

Dated: New York, New York
      April 16, 2021
                                             /s/ Joseph K. Jones
                                             Joseph K. Jones, Esq.
                                             JONES, WOLF & KAPASI, LLC
                                             One Grand Central Place
                                             60 East 42nd Street, 46th Floor
                                             New York, New York 101065
                                             (646) 459-7971 telephone
                                             (646) 459-7973 facsimile
                                             jkj@legaljones.com

                                             /s/ Benjamin J. Wolf
                                             Benjamin J. Wolf, Esq.
                                             JONES, WOLF & KAPASI, LLC
                                             One Grand Central Place
                                             60 East 42nd Street, 46th Floor
                                             New York, New York 101065
                                             (646) 459-7971 telephone
                                             (646) 459-7973 facsimile
                                             bwolf@legaljones.com
                                             Attorneys for Plaintiff


                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.

                                             /s/ Joseph K. Jones
                                             Joseph K. Jones
Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 19 of 28




EXHIBIT A
Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 20 of 28
Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 21 of 28
                                                     Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 22 of 28

From:         Matthew Lombardi
To:           Ben Wolf
Subject:      flip side of collections notice
Date:         Thursday, March 11, 2021 11:20:49 AM




Matthew C. Lombardi, Esq
Tolmage, Peskin, Harris & Falick
20 Vesey Street
New York, NY 10007
Phone: 212-964-1390
Fax: 212-608-4959
Web: www.tolmagepeskinlaw.com
Member, Board of Directors,
 New York State Trial Lawyers Association
Member, Executive Board,
 Four Freedoms Democratic Club
Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 23 of 28




EXHIBIT B
                             Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 24 of 28



New York
                                                                                                           Joseph K. Jones, Esq.††
One Grand Central Place
                                                                                                          Benjamin J. Wolf, Esq.††
60 East 42nd St., 46th Floor
                                                                                                           Anand A. Kapasi, Esq.†
New York, NY 10165
                                                                                                         Paul Gottleib, Of Counsel
p. (646) 459-7971
f. (646) 459-7973
                                                                                                          ††Admitted NY, NJ, CT
                                                                                                              †Admitted NY, NJ
New Jersey
375 Passaic Ave., Ste. 100
Fairfield, NJ 07004
p. (973) 227-5900                                                                                            https://legaljones.com
f. (973) 244-0019

    Reply to: New York
                                                             March 11, 2021

           VIA EMAIL(customerservice@gotodrs.com) and FIRST CLASS MAIL
           Dynamic Recovery Solutions, LLC
           135 Interstate Blvd
           Greenville, South Carolina 29615

                               Re:                            Matthew Lombardi
                               Original Creditor:             PAYPAL INC
                               Debt Description:              PAYPAL ACCOUNT
                               Original Account No.:          ending in 6500
                               Current Creditor:              Jefferson Capital Systems, LLC
                               DRS Reference Number:                 231

           To Whom It May Concern:

                   This firm has been retained to represent the interest of Matthew Lombardi, relative to the above-
           referenced matter.

                    Pursuant to 15 U.S.C. §1692c(c), you are hereby instructed to immediately Cease and Desist all
           collection efforts and communications with Matthew Lombardi. Furthermore, Matthew Lombardi hereby
           revokes any and all prior authorization or permission, whether given in writing, orally or otherwise, that
           may have been granted to contact via mobile telephone, whether by calling, texting or emailing or to any
           facsimile device.

                    As provided for under 15 U.S.C. §1692g(b), my client disputes the validity of a portion of the
           alleged debt and demands a verification, a full accounting, and the name and address of the original
           creditor. Kindly forward all such information to our New York office. Additionally, pursuant to 15
           U.S.C. §1692e(8), if Dynamic Recovery Solutions, LLC is reporting credit information concerning this
           alleged debt, then it is obligated to report it as disputed.

                     Your anticipated cooperation in this matter is appreciated.

                                                      JONES, WOLF & KAPASI, LLC
                                                      /s/ Benjamin J. Wolf
                                                      Benjamin J. Wolf, Esq.
                                                      bwolf@legaljones.com
           cc: Matthew Lombardi (via Email)
Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 25 of 28




EXHIBIT C
Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 26 of 28
Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 27 of 28
Case 1:21-cv-03373 Document 1 Filed 04/16/21 Page 28 of 28
